                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

IN RE:                                                     MISCELLANEOUS

M/V JOANNA                                                 NO. 21-MC-592

(Haldun Akkaya; Manuel Magayon Baliad II;                  SECTION: DUTY MAG
Bienvendio Cabanayan Jr.; Gerone Bernabe;
Nimuel Nalogon; and Louie Gonzaga)

  ORDER ON MOTION OF MATERIAL WITNESSES FOR LEAVE TO JOIN IN THE MOTION OF
 WITNESS WARLITO TAN TO QUASH OR VACATE WARRANT OR TO MODIFY CONDITIONS OF
RELEASE AND TO TAKE DEPOSITION, TO DECLARE THAT THE GOVERNMENT MAY NOT IMPOSE
BY CONTRACT OR OTHERWISE EXTRA-JUDICIAL CONDITIONS ON WITNESSES’ LIBERTY, AND
                     FOR EXPEDITED BRIEFING AND HEARING

         Having duly considered the Motion of Haldun Akkaya, Manuel Magayon Baliad II,

Bienvenido Cabanayan Jr., Gerone Bernabe, Nimuel Nalogon, and Louie Gonzaga (the

“Detained Crew Members”) and the arguments and exhibits relevant thereto, IT IS HEREBY

ORDERED that the motion is GRANTED. It is therefore hereby ordered that the Detained Crew

Members shall be considered to have joined in the motion filed by Warlito Tan on March 29,

2021. R. Doc. 20.


         So ordered, this 7th day of April, 2021.


                                                    ____________________________

                                                    Judge, Eastern District of Louisiana
